Citation Nr: 0708385	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-38 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from February 1944 to April 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.

The veteran claims both direct and secondary service 
connection.  The claim for service connection on a direct 
basis stems from the veteran's fall from the wing of an 
aircraft in service.  The veteran is already service-
connected for a knee and foot disability as a result of this 
fall and has been granted a noncompensable disability rating.  
The veteran's claim for service connection on a secondary 
basis is that his current back condition is related to his 
service-connected disabilities resulting from the fall in 
service.

The veteran's service medical records do show treatment for 
injuries sustained in a fall, to include foot and knee 
treatment, but do not indicate any treatment or complaints 
regarding the veteran's back.  The veteran has submitted a VA 
treatment note dated October 2001 indicating that the veteran 
currently has low back pain and that this pain is likely 
related to service.  The remainder of the veteran's VA 
treatment records are not of record and must be sought prior 
to adjudication.

In addition, prior to adjudication, the veteran is entitled 
to a VA examination to determine the nature and etiology of 
his low back condition as he has submitted evidence 
suggesting that his current condition may be related to 
service or to his service-connected disabilities. 

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center for the following action:

1.  Seek the veteran's VA medical records, 
including those from the VA medical center 
in Viera, Florida.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back condition.  Have 
the examiner review the veteran's claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests and answer the 
following questions:

	a.  Does the veteran have a low back 
disability?

	b.  If so, is it at least as likely 
as not related to service, or, is it 
at least as likely as not related to 
his service-connected disabilities?

3.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

